Citation Nr: 0022238	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-45 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right ulnar nerve neuropathy as a 
result of surgery performed, in July 1990, at the VA Medical 
Center (VAMC) in Salt Lake City, Utah.

2.  Entitlement to an increased rating for the residuals of a 
lumbar strain with traumatic arthritis (low back disability), 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 decision by the RO in Roanoke, 
Virginia, which denied the veteran's claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for right ulnar nerve neuropathy, as well as his claim for an 
evaluation in excess of 40 percent for his service-connected 
low back disability.  A notice of disagreement was received 
in May 1996.  A statement of the case was issued in August 
1996.  A substantive appeal was received from the veteran in 
October 1996.  Hearings were  was held before a hearing 
officer at the RO in May 1997, and before the undersigned 
Member of the Board in Washington, D.C., in May 2000. 

The Board notes that in April 1996, the RO denied the 
veteran's claims for service connection for frontal sinus 
osteoma secondary to Agent Orange exposure, and for 
degenerative disc disease of the cervical spine.  A notice of 
disagreement regarding this decision was received in May 
1996.  In August 1996, a claim of entitlement to service 
connection for skin cancer secondary to Agent Orange was 
denied by the RO.  However, there is no indication whatsoever 
that timely substantive appeals were received regarding the 
claims of service connection for frontal sinus osteoma and 
degenerative disc disease of the cervical spine, or that a 
timely notice of disagreement was received regarding the 
denial of service connection for skin cancer.  Hence, there 
is no perfected appeal with respect to either issue.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302 (1999).  

The Board notes that during the May 1997 RO hearing, the 
veteran withdrew these three issues from "appellate 
status."  In a September 1998 statement, however, he alleges 
that he did so only after his representative and the hearing 
officer told him that if he withdrew these claims he could be 
receive compensation for neck and arm pain resulting from 
surgery (the Board assumes he is referring to the 38 U.S.C.A. 
§ 1151 claim).  There is nothing in the record to 
substantiate this allegation, and at any rate, it is pointed 
out that, as alluded to above, these issues have never been 
in appellate status, despite the fact they were addressed in 
some of the supplemental statements of the case in the 
record.  As such, the claims for service connection for 
frontal sinus osteoma, for degenerative disc disease of the 
cervical spine, and for skin cancer, are not currently before 
the Board.  The issues on appeal are limited to those 
identified on the cover page of this decision/remand.


FINDING OF FACT

1.  The record includes a medical opinion that the veteran's 
ulnar nerve problem undoubtedly dated from his back surgery 
at the Salt Lake City VAMC in July 1990.

2.  The veteran's claim of entitlement to compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for 
right ulnar nerve neuropathy as a result of the July 1990 
surgery, is plausible.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for right ulnar nerve 
neuropathy as a result of surgery performed, in July 1990, at 
the Salt Lake City VAMC, is well grounded. 38 U.S.C.A. §§ 
1151 (West 1991); 38 C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right ulnar nerve neuropathy as a 
result of surgeries performed at a VA facility in July 1990.

The relevant statutory criteria applicable to this case 
appear at 38 U.S.C.A. § 1151 (West 1991), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  See 38 C.F.R. 
§ 3.358(a) (1999).

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) n v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to include the 
requirement that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable. 38 U.S.C.A. 
§ 1151(a)(1)(A)(B) (West Supp. 1999); see also VAOPGCPREC 40- 
97 (Dec. 31, 1997).  

A review of the record reflects that the veteran's claim was 
filed in December 1994 and, therefore, the amended 38 
U.S.C.A. § 1151 is not for application in this case.

In any event, the Board notes that the threshold question 
with regard to this issue of compensation benefits under 
38 U.S.C.A. § 1151 for additional disability based on VA 
surgery in July 1990 is whether the veteran has presented a 
well-grounded claim with regard to that issue, that is, one 
which is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468 citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

The requirements for establishing a well-grounded claim under 
section 1151 parallel those set forth in Caluza.  Generally, 
those requirements are:  1) medical evidence of current 
disability; 2) medical evidence, or, in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and 3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460, 464 (1999).  See also Jimison v. 
West, 13 Vet. App. 75 (1999).

In this case, the Board notes that the veteran underwent a 
decompressive lumbar laminectomy at L5 and diskectomy of L4-5 
and L5-S1 at the Salt Lake City, Utah VAMC in July 1990.  
Outpatient treatment records dated in September and October 
1994 document the veteran's complaints of numbness in his 
right 4th and 5th digits; he underwent a ulnar nerve 
transposition in late October 1990.  In a statement received 
in February 1992, the VA Chief, Rehabilitation Medicine 
Service opined that the veteran's ulnar nerve problem 
undoubtedly dated from the July 1990 surgery.  

The Board finds that this evidence sufficiently demonstrates 
that the veteran's claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for right 
ulnar nerve neuropathy as a result of surgery performed at 
the Salt Lake City VAMC in July 1990 is, at least plausible, 
and, hence, well grounded.  8 U.S.C.A. § 5107 (West 1991); 
Murphy, supra.  However, for reasons set out below, further 
development is required to comply with the duty to assist 
doctrine prior to further appellate review.  Id.


ORDER

The claim of entitlement to service connection for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right ulnar nerve neuropathy as a result of 
surgery performed, in July 1990, at the Salt Lake City VAMC, 
is well grounded; to this extent only, the veteran's claim is 
granted.



REMAND

As determined above, the veteran's claim of entitlement to 
compensation benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for right ulnar nerve neuropathy as a result of VAMC 
surgery is well grounded; as such, VA is under a statutory 
duty to assist him with the development of evidence pertinent 
to this claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

As noted above, in a statement received in February 1992, the 
VA Chief, Rehabilitation Medicine Service opined that that 
the veteran's ulnar nerve problem undoubtedly dated from the 
July 1990 surgery.  However, a VA orthopedist who examined 
the veteran in May 1995 found it unlikely that the July 1990 
surgery caused the ulnar nerve problem.  It is not clear 
whether either examiner had the entire claims file for 
review; as such, and given these conflicting findings, the 
Board finds that an appropriate VA medical examiner should be 
given an opportunity to review the claims folder and provide 
an opinion to resolve the question as to the nature of the 
relationship, if any, between the veteran's right ulnar nerve 
problem and his July 1990 surgery.

Regarding this claim for an increased evaluation for the 
veteran's low back disability, the Board notes that the 
veteran has not had a VA orthopedic examination since 1995.  
Further, during his May 2000 Board hearing, the veteran 
reported ongoing low back pain, numbness, and muscle spasms. 

In this regard, the Board notes that f 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  Accordingly, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include or on use or during flare is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for the service-connected low back disability.  As such, the 
Board is compelled to find that reexamination of the veteran 
is necessary in the present case to allow for proper 
assessment of the veteran's service-connected lumbosacral 
strain in light of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

In view of the above, these claims are REMANDED to the RO for 
the following action:


1.  The RO should have an appropriate 
examiner review all of the pertinent 
evidence in the claims folder, including 
a copy of this REMAND, and provide an 
opinion as to whether it is at least as 
likely as not that right ulnar nerve 
neuropathy resulted from the surgery 
performed at the VAMC in July 1990.  In 
providing such an opinion, the examiner 
should specifically make reference to the 
February 1992 and May 1995 opinions (from 
the VA Chief, Rehabilitation Medicine 
Service, and VA orthopedist, 
respectively), noted above.  If his/her 
opinion differs from either of those 
opinions, he/she should clearly explain 
why.  The complete rationale for the 
conclusion reached (to include citation, 
as necessary, to specific evidence in the 
record) should be set forth in a 
typewritten report.

2.  The veteran should also be scheduled 
for a VA orthopedic examination in order 
to ascertain the nature and severity of 
his service-connected low back 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to, and be 
reviewed by, the examiner.  All indicated 
tests, studies, and consultations should 
be accomplished and documented, and all 
clinical findings should be reported in 
detail.  The examiner should fully 
describe any pain on motion, weakened 
movement, excess fatigability and 
incoordination during the examination.  
The examiner should also provide an 
opinion on whether, and to what extent, 
any such factors could result in 
additional functional limitation during 
flare-ups or when the lumbar spine is 
used repeatedly.  If feasible, the 
additional functional limitation should 
be portrayed in terms of the degree of 
additional range of motion loss.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as necessary, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim 
for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, and for 
an increased evaluation for the service-
connected low back disability, in light 
of all pertinent evidence and legal 
authority.  With respect to the 
38 U.S.C.A. § 1151 claim, the RO is 
reminded that as the claim was received 
in December 1994, the "pre-amended" 
version of 38 U.S.C.A. § 1151 (i.e. 
without the requirement that additional 
disability be the result of the 
requirement that additional disability be 
the result of carelessness, negligence, 
lack of proper skill, error in judgment 
or similar fault) is for application, as 
discussed above.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.  If any benefits sought by the veteran 
continue to be denied, then he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


- 3 -


